COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS

                                                           §
 FRANCISCO TARANGO and                                                        No. 08-09-00290-CV
 SARA TARANGO,                                             §
                                                                                    Appeal from
                             Appellants,                   §
                                                                           County Court at Law No. 5
 v.                                                        §
                                                                            of El Paso County, Texas
 JAIME CHONG,                                              §
                                                                               (TC # 2009-J00077)
                             Appellee.                     §


                                         MEMORANDUM OPINION

        This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellants1 have not filed a brief or a

motion for extension of time, we dismiss the appeal.

        On February 23, 2010, the Clerk of the Court notified Appellants that their brief was past due

and no motion for extension of time had been received. The Clerk also informed the parties of the

Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of the notice, a

party responded showing grounds to continue the appeal. No response has been received as of this

date.

        This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no writ). We have given notice of our intent to dismiss the appeal


        1
            Appellant, Sara Tarango, is also referred to in the clerk’s record as Sara Soto.
and requested a response if a reasonable basis for failure to file the brief or statement of facts exists,

but we have received no response. We dismiss the appeal for want of prosecution pursuant to

TEX .R.APP .P. 38.8(a)(1) and 42.3(c).



April 22, 2010
                                                         ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.